DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

 Response to Amendment
This office action is in response to amendment/reconsideration filed on 04/08/2022, the amendment/reconsideration has been considered. Claims 21, 22, 31 and 38 have been amended. Claims 21-40 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks, filed on 03/30/2022, with respect to amended claims have been fully considered and are persuasive.  The rejection of previously cited claims has been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed over cited reference.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 04/08/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chan et al. (Pub. No.: US 20150032889 A1) discloses, a unified view of tasks and applications across multiple computing devices of a user. A unified view of the tasks can be presented using a task manager. The task manager presents a list of tasks that are executing at each of the devices. The user can perform multiple actions on the tasks, e.g., launch on a first device a task executing on a second device from the first device, or terminate from the first device a task that is executing on the second device.
Horvitz et al. (Pub. No.: US 2012/0011511 A1) discloses, A task management application is configured to monitor one or more interactions between a user and a device. The interactions can include the use of the device, the use of one or more applications, and/or other tasks, subtasks, or other operations. Predictive models constructed from data or logical models can be used to predict the attention resources available or allocated to a task or subtask as well as the attention and affordances available within a context for addressing the task and these inferences can be used to mark or route the task for later reminding and display.
Schneider et al. (Pub. No.: US 2010/0042432 A1) discloses, displaying therapy groupings and individual therapies for a patient on a display. At least one therapy grouping area comprising one or more therapy groupings is provided for a patient being discharged from a current care venue. The therapy grouping comprises a therapy prescribed for or taken by the patient prior to visiting the current care venue associated with a therapy the patient was prescribed while visiting the current care venue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/           Primary Examiner, Art Unit 2446